Citation Nr: 0303918	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, including hypertension.  

2.  Entitlement to service connection for the residuals of 
catarrhal fever.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is a World War II veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
April 2001, when it was remanded to the RO for further 
development and compliance with the notice and duty to assist 
requirements of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

As part of the April 2001 remand, the Board directed that the 
appellant be examined by a VA medical professional in order 
to identify any current residuals of the catarrhal fever 
treated in service in 1945.  In June 2002, the appellant 
called the Medical Administrative Service at the VA Medical 
Center to say that he would not appear for this VA medical 
examination, which was scheduled for July 2, 2002.  In late 
July 2002, the RO wrote to the appellant explaining the 
importance of this VA examination to his claim and the 
consequences of his failure to report for such an official 
examination.  The appellant was then asked by the RO to 
clarify his intentions.  In August 2002, the appellant 
indicated that he had misunderstood the importance of the VA 
examination and requested that the exam be rescheduled.  

In accordance with the appellant's request, the VA 
examination pertaining to the residuals of catarrhal fever 
was rescheduled for September 24, 2002.  Without explanation, 
the appellant failed to appear for this examination.  A 
supplemental statement of the case was issued in October 2002 
in which the appellant's failure to appear for the September 
2002 VA examination was set forth, together with another 
explanation of the consequences of this failure by the 
appellant.  Neither the appellant nor his representative has 
subsequently explained his reasons for not appearing for the 
necessary VA examination, nor have they asked that this 
examination be rescheduled or indicated that the appellant is 
now willing to report for such an examination.  Under these 
circumstances, the Board must decide the present appeal based 
upon the available evidence of record.  See 38 C.F.R. 
§ 3.655(b) (2002).  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  A cardiovascular disorder, including chronic 
hypertension, was not present in service or for many years 
afterward, and is not related to any incident in service.  

3.  No current residuals of the catarrhal fever treated in 
March 1945 have been identified by competent medical 
evidence.  


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, including hypertension, was 
not incurred or aggravated in active duty, nor may its 
incurrence or aggravation in active duty be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112  (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

2.  The veteran has no residuals of catarrhal fever incurred 
in active duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the statement of the case 
and supplements thereto, the RO has notified the appellant of 
the evidence and information needed to substantiate his 
claims, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the veteran should submit if did not desire 
the RO to obtain the evidence on his behalf.  See, e.g., the 
two letters addressed to the appellant by the RO dated 
August 6, 2001; and the supplemental statement of the case 
issued in October 2002.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been accorded an appropriate VA 
examination for his cardiovascular disability, and - as 
discussed above - he failed without good cause to report for 
the scheduled VA examination pertaining to the catarrhal 
fever claim.  A June 2002 written statement from a private 
physician has also been associated with the record.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate either of the veteran's claims despite specific 
requests by the RO to do so.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110. 2002).  In addition, 
chronic hypertension or cardiovascular disease may be 
presumed to have been incurred or aggravated in service if it 
was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When examined in January 1944 in connection with his entry on 
to active duty, the appellant's blood pressure was measured 
as 150/90, but his heart and blood vessels were clinically 
evaluated as normal.  The service medical records reflect no 
complaints, treatments or other findings indicative of a 
cardiovascular disorder, including hypertension.  

On March 26, 1945, the appellant was treated for acute 
catarrhal fever manifested by a slight fever (100 degrees), a 
head cold, and chills.  A moderate degree of injection of the 
naso-pharynx was reported, together with enlarged and tender 
cervical glands.  Otherwise, physical examination was normal 
at that time.  On March 29, it was reported that the 
appellant had been treated symptomatically, with rapid 
response; and he was discharged to duty on the next day.  The 
December 1946 report of the appellant's separation medical 
examination reflects normal cardiovascular findings, and 
blood pressure readings of 130/68 and 132/70.  No residuals 
of catarrhal fever were identified at this time.  

In June 2000, a private physician wrote to say that he was 
currently treating the appellant for hypertension, coronary 
artery disease, and other medical problems.  Although 
acknowledging that he was unaware of any of the particulars 
of the appellant's medical history, this physician 
nevertheless opined that it was "certainly likely" that the 
appellant had had some developing hypertensive conditions 
during his service time, and that it was the physician's 
"impression and medical opinion" that the appellant's 
current condition was "in some way" continuous with his 
period of service.  In the admitted absence of an informed 
knowledge of the appellant's medical history, and a review of 
the relevant service medical records, the Board regards this 
"medical opinion" as nothing more than speculation by this 
private physician.  It is of no probative value whatsoever 
concerning the medical questions at issue in this appeal.  

In an attempt to remedy this evidentiary deficit, the 
appellant was accorded a VA heart examination in April 2002, 
which included a review of the service medical records and 
other historical material in the claims file, as well as an 
interview and examination of the appellant.  Based upon the 
appellant's own medical history, the examining VA medical 
expert concluded that the appellant had exhibited no signs of 
a cardiovascular disability, including chronic hypertension, 
until at least 1980-approximately 35 years after his 
discharge from service.  It was also the stated medical 
opinion of this informed medical expert that the appellant's 
currently demonstrated atherosclerotic heart disease was 
completely unrelated to the afebrile illness treated in 1945, 
nor did this expert identify any other incident in service 
which was related to the appellant's current cardiovascular 
disorder.  Based upon this very credible medical evidence, 
the Board has concluded that a cardiovascular disorder, 
including chronic hypertension, was not present in service or 
for many years afterward, and is not related to any incident 
in service.  Accordingly, this claim will be denied.  
'
The appellant has set forth his belief that his current 
cardiovascular disability was directly caused by the 
catarrhal fever treated in service.  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

It is therefore significant that the private physician who 
wrote in support of the appellant's claims in June 2000 did 
not corroborate the appellant's contentions in this regard.  
Furthermore, the appellant twice failed to report for 
scheduled VA examinations to identify any current residuals 
of the catarrhal fever treated in 1945.  However, the VA 
examiner in April 2002 did provide an informed medical 
opinion that directly contradicts the appellant's contentions 
concerning the existence of an etiological relationship 
between his cardiovascular disability and the catarrhal fever 
treated in service.  It is also significant that the relevant 
service medical records classify the March 1945 incident in 
service as an acute episode, not as a chronic disability.  In 
the absence of competent medical evidence identifying any 
current residuals of catarrhal fever, this claim must also be 
denied.  


ORDER

Service connection for a cardiovascular disorder, including 
hypertension, is denied.  

Service connection for residuals of catarrhal fever is also 
denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

